                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


LISA SALVATO,                               :
                                            :       Case No. 19-cv-2079-JMY
              Plaintiff                     :
                                            :
       v.                                   :
                                            :
CITY OF PHILADELPHIA, ET AL.,               :
                                            :
              Defendants                    :


                                           ORDER

   AND NOW, this 15th day of January, 2020, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 8), and all documents submitted in support thereof and in opposition thereto, it

is ORDERED that Defendants’ Motion is GRANTED in part and DENIED in part. The Court

DISMISSES WITHOUT PREJUDICE Counts I, II, and III of Plaintiff’s First Amended

Complaint.

   Plaintiff may file a Second Amended Complaint consistent with this Order, if desired, on or

before February 3, 2020.



   IT IS SO ORDERED.



                                                    BY THE COURT:

                                                    /s/ Judge John Milton Younge

                                                            Judge John Milton Younge
